DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/02/2022 has been entered. Claims 1-2 and 4-20 remain pending.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Tamura et al (US 2014/0176612) discloses a crop region candidate setting unit that determines a crop region so as to arrange one facial region in a preferred position in a cropped image, while a number of other facial regions are not arranged in preferred positions ([0063]) particularly where the number of facial regions included in the target image is equal to or greater than a predetermined number ([0063]), where preferred framing is achieved by separating the facial regions corresponding different objects into different crop region candidates ([0068]).
Regarding Claims 1 and 18, in view of the amendments and remarks filed 05/02/2022, the recited limitations, particularly “receive the cropped image, wherein the cropped image comprises a version of the image that is specifically cropped for display on the electronic device associated with the respective device crop code; wherein cropping regions of the cropped image are configured to preserve a particular facial feature of a plurality of facial features of one or more faces depicted in the image from being cropped and are determined based upon a priority of the particular facial feature over other facial features of the plurality of facial features; a non-linear edge of a display of the electronic device that will display the cropped image; an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display; or a combination thereof,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1 and 18 are allowable. 
Regarding Claim 8, in view of the amendments and remarks filed 05/02/2022, the recited limitations, particularly “executing a first facial recognition routine on the image to identify one or more facial feature boundaries encompassing one or more facial features of a plurality of facial features of one or more faces of the image, wherein the one or more facial feature boundaries prioritizes a facial feature over other facial features of the plurality of facial features,” and “generating the cropped image, by: identifying a cropping region based upon the one or more facial feature boundaries, the one or more face boundaries, and the face group boundary, wherein the cropping region is configured to preserve a particular facial feature of the plurality of facial features of the one or more faces depicted in the image from being cropped; and cropping the image based upon the cropping region, and providing the cropped image to the electronic device” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 8 is allowable. 
Claims 2, 4-7, 9-17, and 19-20 are allowable for the same reasons by virtue of their dependency on Claims 1, 8, and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641